 AO 245D       Judgment in a Criminal
                       Case           Case for Revocations
                                5:16-cr-00024-MTT-CHW           Document 172 Filed 08/19/21 Page 1 of 2
(Rev. 12/19)   Sheet 1



                                 UNITED STATES DISTRICT COURT
                                                   Middle District of Georgia
         UNITED STATES OF AMERICA                                   Judgment in a Criminal Case
                    v.                                              (For Revocation of Probation or Supervised Release)


               KENNETH ATWATER                                      Case No. 5:16-CR-00024-MTT-CHW(1)
                                                                    USM No. 99711-020
                                                                    CATHERINE WILLIAMS
                                                                                            Defendant’s Attorney
THE DEFENDANT:
‫ ܈‬admitted guilt to violation of condition(s)        1-3                            of the term of supervision.

‫ ܆‬was found in violation of condition(s)                                        after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number                    Nature of Violation                                                     Violation Ended
1                                   Use of a controlled substance                                           04/11/2020
2                                   Use of a controlled substance                                           04/30/2020
3                                   Use of a controlled substance                                           08/18/2020 and 10/1/2020

       The defendant is sentenced as provided in pages 2 through        2       . The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
‫ ܈‬The defendant has not violated condition(s)        4-5                         and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.     5253                                           August 18, 2021
                                                                                       Date of Imposition of Judgment
Defendant’s Year of Birth: 1981
                                                                                          s/ Marc T. Treadwell
City and State of Defendant’s Residence:                                                      Signature of Judge
McDonough, Georgia
                                                                      Marc T. Treadwell, Chief United States District Judge
                                                                                           Name and Title of Judge

                                                                                                 8/19/2021
                                                                                                     Date
AO 245D       Judgment in a Criminal
                     Case            Case for Revocations
                              5:16-cr-00024-MTT-CHW                    Document 172 Filed 08/19/21 Page 2 of 2
Rev. 12/19)   Sheet 2— Imprisonment

                                                                                                     Judgment — Page   2       of   2
 DEFENDANT: KENNETH ATWATER
 CASE NUMBER: 5:16-CR-00024-MTT-CHW(1)

                                                             IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
 term of : 10 months.



      ‫܈‬       The court makes the following recommendations to the Bureau of Prisons:
             Defendant is ordered to immediately pay the unpaid balance of the original restitution imposed by the court, which has a
          balance of $8,971.01, as directed by the BOP while incarcerated.



      ‫܈‬           The defendant is remanded to the custody of the United States Marshal.

      ‫܆‬           The defendant shall surrender to the United States Marshal for this district:

              ‫܆‬        at                          ‫܆‬     a.m.      ‫܆‬    p.m.       on                                      .

              ‫܆‬        as notified by the United States Marshal.

      ‫܆‬           The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

              ‫܆‬        before 2 p.m. on                                  .

              ‫܆‬        as notified by the United States Marshal.

              ‫܆‬        as notified by the Probation or Pretrial Services Office.

                                                                   RETURN

 I have executed this judgment as follows:




          Defendant delivered on                                                        to

 at                                                 with a certified copy of this judgment.


                                                                                                  UNITED STATES MARSHAL

                                                                          By
                                                                                             DEPUTY UNITED STATES MARSHAL
